DETAILED ACTION
Applicant's response, filed 2 November 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending and under exam herein.
	Claims 1, 12, and 17 are currently amended.  

Claim Objections 
	The outstanding claim objections are withdrawn in view of the discussion in the Interview mailed 23 August 2021.

 Claim Rejections - 35 USC § 112
The outstanding claim rejections under 35 USC 112(b) are withdrawn in view of the discussion in the Interview mailed 23 August 2021.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions are necessitated by claim amendment.
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a computer-implemented method; a system; and a non-transitory computer-readable medium storing instructions”.
2A)(1) The claims are directed to abstract ideas.  The MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps observed to be directed to abstract ideas are as follows: 
	Claims 1, 12, and 17: “generating a patient-specific anatomical model”; “determining a boundary condition information…”; “determining the velocity of blood or the pressure of blood flowing through the vascular system…”; “generating a feature vector using boundary condition information”; “associating the feature vector with the determined velocity of blood or the pressure of blood flowing through the visceral vascular system”; “determining an amount of nutrients in the visceral vascular system using information related to the patient’s food intake”; “generating a patient-specific model of blood flow in the patient specific anatomical model…”; “generating a patient-specific model of nutrient transport from at least a part of a gastrointestinal 
	Claims 2, 13, and 18: “simulating blood flow through hepatic and portal blood vessels…”; “determining the indicia of energy…”
	Claim 4: “truncating the patient-specific anatomical model at locations”; “applying boundary conditions to determine blood flow…”; and “generating a patient-specific model of blood flow based on the determined blood flow characteristics…”
	Claim 5: “wherein the indicia of energy available includes one or more of a net energy…”
	Claim 7: “generating the patient-specific model of nutrient transport from the at least the part of the gastrointestinal system…”; “determining the indicia of the energy available in the systemic circulation…based on patient-specific model of nutrient transport…”
	Claim 9: “modeling a mesenteric flow rate…”
	Claims 10, 16, and 20: “determining a change in a weight or mass of the patient…”
	Claim 11: “wherein the change in the weight of the mass of the patient is further based on one or more of a metabolic rate and/or metabolic demand of the patient; and an indicia of insulin resistance of the patient”.
	Under the Broadest Reasonable Interpretation (BRI) of the instant claims, the recitations above are directed to mental operations and mathematical processes because the processes claimed are those that include observations and evaluations, as well as mathematical operations such as those recited in claim 1 including “determining a boundary condition”; “determining a velocity”; “generating a feature vector”; and “determining an indicia”.  There are no specific steps included in said “determination” and “generation” steps, thus said steps can fall into mere or when looking to the Specification, the determination of an indicia, for example, is performed using mathematical operations (See for example the Specification at [0050]).  There is no particular relationship between the data and the determinations, other than using the data for the determinations.  For example, the model generation step “uses” velocity and patient information to generate a model.  There are no specifics as to the model itself that would distinguish it as being significantly more.  How does the model incorporate the recited judicial exceptions such that the generation step becomes on that is “in addition” providing for integration of the preceding judicially recited exceptions?  As the claims currently read, this is not apparent and under the BRI continue to include steps that would be considered mental functions and/or mathematical functions.
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.   
Because the claims recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The analysis is performed by assessment of the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite additional elements that are not an abstract idea as follows:
Claims 1, 12, and 17: “receiving…patient-specific information”. 
Claims 3, 14, and 19: “receiving an indicia”.
Claim 5: “wherein the indicia…includes one or more of a net energy…”
Claim 6: “wherein patient-specific information relate to a patient’s food intake includes one or more of a density…”
Claim 7: “receiving gastrointestinal health information…”
Claim 8 and 15: “wherein the gastrointestinal health information include one or more of…”
Said steps recited above are additional elements in the claims that are directed to data gathering, such as “receiving…patient-specific information…” which perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements are those recited in the claims as “computer-implemented” and “electronic storage medium” (claims 1 and dependent claims therefrom); “system”; “data storage device”;  “processor” (claims 12 and dependent claims therefrom); and “non-transitory computer-readable medium” (claims 17 and those dependent therefrom).  Said claimed computer elements do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, 
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein the claims are evaluated for an inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1-20, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is 
In the instant application, the prior art to, for example Guerra et al. (cited in the IDS of 2/15/18) provide for receiving data for model generations.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 1-20, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Further exemplified by the courts in, for example DDR Holdings, generic computer recitations are routine, well-understood and conventional in the art.  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).


Response to Applicant’s Arguments
	1.  Applicant states that the claims have been amended to recite features directed to machine learning and further includes that independent claim 1 has been amended as suggested during the Interview to include features directed to “machine learning aspect pertaining to the calculation of the boundary condition information”.  
	It is submitted that this is not persuasive.  The instant claims do not include any limitations to “machine learning”.  While it is acknowledged that the claims have been amended to include recitation to “generating a feature vector using the boundary condition” and “associating the feature vector”, said operations do not require machine learning and can reasonably be performed using mathematical calculation.  For example, boundary conditions can be calculated and incorporated into feature vectors as in [0043] to predict blood flow and/or blood pressure.  The requirement for vector calculations are not restricted only to machine learning, but rather are exemplified as being used for training in machine learning.  It is suggested that if Applicant intends machine learning, that the claims be amended to reflect said limitation(s).  
	2.  Applicant states that “the claims are not directed to mathematical concepts because they recite, “determining an indicia of energy” and that there are no mathematical concepts claimed related to “determining” the indicia of energy.
	It is submitted that this is not persuasive.  The term “determining” herein is not specifically defined by the claim and thus, under the BRI of the claim, and looking to the 
	3.  Applicant states that amended claim 1 provides a meaningful limit on the type of indicia of energy available and the manner in which this indicia is determined, which limits the information available to the user. 
	This is not persuasive, as there are no limitations as to any practical application of said “indicia”.  As such, the “determining an indicia” step remains directed to the judicial exception itself and is not an additional element that would provide for a practical application or inventive concept (significantly more) in the claims.
As such, the claims remain rejected herein.

 Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the 

/Lori A. Clow/ Primary Examiner, Art Unit 1631